Title: To Benjamin Franklin from Jacob Duché, Jr., 28 January 1783
From: Duché, Jacob, Jr.
To: Franklin, Benjamin


Sir
Asylum, Lambeth Jan. 28, 1783
I take the earliest Opportunity, since the Signing of the Provisional & Preliminary Articles of a General Peace, of expressing my sincere Congratulations to your Excellency on that happy Event, and at the same Time of communicating to you my most ardent Desire of returning to my Native City; earnestly requesting you to honour me with your Opinion & Instructions with Respect to my Conduct in an Affair so interesting to my own & my dear Family’s future Welfare.
I address your Excellency, as the Friend of my Father, and of my Wife’s Father; and flatter myself, that my own Name is not so entirely blotted out from your Remembrance, but that these Lines may remind you, that I had once the Happiness of enjoying your good Opinion, as well as that of all my Countrymen.
Your Excellency has known me from my Infancy— You have known my Character to be uniformly & unexceptionably moral; and could not have been a Stranger to the reciprocal Affection, that subsisted for Years betwixt me and my Congregations, and the Unanimity, with which they elected me their Rector, on the Resignation of Dr Peters.
To preserve their Affection & the same Unanimity, was the Object I have ever had in View: And to this alone I can truly refer every Part of what has been called my Political Conduct. For as to Politics I profess myself totally ignorant. I never had either Abilities or Influence to display, in that Line, nor had I ever the smallest Inclination to deviate from that happy & retired Path of Life, which I had made Choice of in my earliest Years.
My Letter to Genl. Washington was the only Cause of Offence, which I ever gave to my Countrymen. The Circumstances attending this Letter, both previous & subsequent to the sending it, are not known. I trust, I may one Day have an Opportunity of giving your Excellency a fair & just Account of them.
I never communicated the least Intelligence nor had I ever the least Intercourse with the British Army, whilst I was in America— And since my Arrival in England, I have cautiously avoided all Kind of Political Connexions, or Political Meetings, & confined myself wholly to the Duties of my Profession— Of this my most amiable Friend Lady Juliana Penn, Mr Baker, & Mr R. Penn can give your Excellency the fullest Information.
I am at present very pleasantly situated, as Chaplain & Secretary of the Asylum, a Charitable Female Institution, which you may remember to have seen near Westminster Bridge. My Salary & other Emoluments, with my Pension from Government, which they now talk of exchanging for a Church Living of equal Value, amounts in the whole to more than £300 per Annum.
This, with every Prospect of farther Preferment I would most chearfully resign, could I have any Assurance of being re-instated in the good Opinion of my Countrymen, and particularly of being restored to my Congregations, for whom, as my First Love, I feel a most ardent Affection.
I should be very happy, therefore, if your Excellency would condescend to inform me, as soon as may be convenient to you, whether the Act of Attainder in which my Name among others is mentioned will be repealed in Consequence of the Treaty of Peace; whether there is the least Prospect of my being re-imbursed any Part of the Sum for which my House &c was sold; and whether, if the present Rector & Vestry should agree to reinstate me in the Churches, it could be done under the Sanction of the State of Pennsylvania.
I should be happy to pay my Respects to you in Paris, if I could have your Permission, and you would condescend to give me your candid Advice on these Subjects.
I can very readily obtain Permission of the Guardians of the Asylum to make such an Excursion for a few Weeks; and as I am well known to the Marquis of Carmarthen who will set out in a few Days, as Ambassador from hence to Paris, and his Chaplain & private Secretary is my most intimate Friend & Kinsman, I am sure of a kind Reception from them, in Case your Excellency should think such a Visit proper & necessary.
I have the Honour to be With the Greatest Respect Your Excellency’s Most obedient humble Servant
J Duché

P.S. I take the Liberty of inclosing to your Excellency, Mr White’s Form of Acceptance of the Rectorship, which he sent to me, soon after his Election— Mrs Duché begs to be affecttionately remembered, and particularly enquires after Mrs Bache & her Children—

